A MOTION was made before a justice of the peace to set aside an execution issued upon a judgment rendered by said justice, and a levy made by virtue of the same, because the execution did not correspond to the judgment. The. defendant interposed a cross-motion to amend the execution. The first motion was overruled and the second allowed. The errors in the execution were clerical, one a few cents variation in the aggregate of the debt, interest, and costs, and the other, the substitution of the figure 3 for the figure 4 in the date. The case was taken to the Circuit Court by certiorari, and the judgment of the justice affirmed.
It is admitted that the Circuit Court possesses power, when applied to in the first instance, to permit the amendment of executions from that Court; but it is denied that a justice of the peace possesses power to make such amendments. But we think all Courts possess inherent power to correct clerical mistakes in their proceedings.
The judgment is affirmed with costs.